          Case 1:17-cv-04950-LGS Document 99 Filed 05/24/19 Page 1 of 1



                                      UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION                         CHRISTOPHER J. DUNNIGAN
                               NEW YORK REGIONAL OFFICE                              TELEPHONE: (212) 336-0061
                                        200 VESEY STREET, SUITE 400                  DUNNIGANCJ@SEC.GOV
                                          NEW YORK, NY 10281-1022


                                                                 May 24, 2019

By ECF
Hon. Lorna G. Schofield
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     SEC v. Renwick Haddow, et. al., 17-civ-4950 (LGS)
               SEC v. James Bernard Moore and Universal Voicetech, Inc., 18-cv-7803 (LGS)
               SEC v. Savraj Gata-Aura and Core Agents Ltd., 19-cv.-4780 (UA)

Dear Judge Schofield:
        Pursuant to Local Rule 1.6(a), Plaintiff Securities and Exchange Commission
(“Commission”) respectfully writes to inform the Court that on May 23, 2019, the Commission filed
the above-referenced action titled SEC v. Savraj Gata-Aura, et al., in the United States District Court
for the Southern District of New York. The Commission filed a Civil Case Cover Sheet (Docket
No. 2) reflecting that this new action is related to the above-referenced matters SEC v. Renwick
Haddow, et al., and SEC v. James Bernard Moore, et al., both of which are pending before this Court.
The SEC likewise filed a Statement of Relatedness (Docket No. 3) identifying the underlying related
facts.
       Additionally, the individual defendant in the new action, Savraj Aura-Gata, was arrested on
May 23, 2019, pursuant to the unsealing of an indictment in the United States District Court for the
Southern District of New York in U.S. v. Savraj Gata-Aura, S1 18-CR-759 (RMB).


                                                                 Respectfully submitted,

                                                                 /s/ Christopher J. Dunnigan

                                                                 Christopher J. Dunnigan
                                                                 Senior Trial Counsel
